The Court.
This is an action in the nature of quo warranto to oust the defendant from the office of pilot commissioner for the ports of San Francisco, Benicia, and Mare Island, and to instate the relator therein.
The defendant was nominated by Governor Bartlett and confirmed by the senate in January, 1887. In February following he duly qualified, and has ever since continued to discharge the duties of the office.
On September 28,1887, Governor Waterman, who had in the mean time succeeded Governor Bartlett, issued to the relator a commission appointing him to the office, “vice A. C. Freese, removed.”
The relator, Travers, therewith qualified, and on the 3d of October, 1887, presented to the board of pilot commissioners, defendant being present, his commission from the governor, and demanded that he be let into the possession and enjoyment of the office in place of the defendant. Members of the board, defendant included, refused to recognize the relator as a pilot commissioner, or to let him into possession or enjoyment of the office.
The legislature has not been in session at any time since the appointment of the relator. '
Section 368 of the Political Code provides: “The following executive officers are appointed by the governor with the consent of the senate: 1. The inspector of gas *635meters.....2. Directors of the insane asylum..... 3. Pilot commissioners.” Section 369 of the Political Code provides: “The officers enumerated in the first subdivision of the last section hold their offices for the term of two years; those in the second subdivision, for the term of four years; and those in the third subdivision, during the governor’s pleasure.” Section 2440 of of the Political Code provides: “ There must be appointed by the governor, by and with the advice of the senate, three experienced and competent ship-masters or nautical men .... [as] a board of pilot commissioners for the ports of San. Francisco, Mare Island, and Benicia.” Section 2442 provides: “The commissioners hold their offices during the pleasure of the power appointing them, not exceeding four years from the date of their commissions.”
Undei' section 369, the governor may remove a pilot commissioner at his pleasure, but under section 2442 such commissioner can be removed only by the joint act of the governor and the senate; for where an appointment is made by the chief executive by and with the advice or consent of the senate, the former alone is not the “appointing power.” (People v. Cazneau, 20 Cal. 507;. People v. Tilton, 37 Cal. 619.) Sections 368 and 2440 of the Political Code agree that the appointment of pilot commissioner must be by the governor, by and with the consent or advice of the senate; but the question for solution here is, whether such commissioners hold their offices “during the governor’s pleasure,” as provided in section 369, or “ during the pleasure of the power appointing them,” as provided in section 2442. Which of these two sections shall control? Section 369 is found in part 3, title 1, article 2, of the Political Code. This part of the code provides for the government of the state. Title 1 provides for “the mode of election and appointment and term of office of civil executive officers.” It consists of seven chapters, treating of the classification of *636public officers, legislative officers, judicial officers, salaries of judicial, ministerial, and other officers, general provisions relating to different classes of officers.
The board of pilot commissioners for the ports of San Francisco, Mare Island, and Benicia was created by section 2440, article 5, chapter 1, title 6, part 3, of the Political Code. The board acquires all its powers from articles 5 and 6 of this chapter. It prescribes the duties, compensation of the members thereof, and regulates their proceedings. If sections 368 and 3C0 were repealed, the board would not be affected thereby. Section 368 refers generally to the power of the commissioners, and a special provision, like section 2442, applicable to a particular board, would seem to operate as an exception to the general rule. Section 2442 is almost identically the same as section 3 of the act of the legislature, approved March 22, 1870, entitled “An act to establish pilots and pilot regulations for the ports of San Francisco, Mare Island, Vallejo, and Benicia,” and must be construed as a continuation thereof. Section 5 of the Political Code provides: “The provisions of this code, so far as they are substantially the same as existing statutes, must be construed as continuations thereof, and not as new enactments.”
We see nothing in the provisions of section 4481 of the Political Code inconsistent with this view. The subject-matter of a title should be ascertained, not so much from the head-lines as from its contents. The qualifications, appointment, term of office, organization, compensation, and powers and duties of pilot commissioners are the subject-matters of articles 5, 6, and 7 of chapter 1, title 6. The term of office and appointment of pilot commissioners, it is true, is a part of the subject-matter of sections 368 and 369 of title 1, but the provisions of title 6 as to such appointment and term of office are parts of the subject-matter of a subdivision of the code .which applies especially and exclusively to the board of *637pilot commissioners for the ports of San Francisco, Mare Island, and Benicia, and the board of pilot commissioners for Humboldt Bay and bar, and the officers composing said board. The term of office of these commissioners is a part of the subject-matter of title 6. Title 1 names sixty-nine civil executive offices. It contains an enumeration and classification of officers whose election, appointment, term, organization, powers, and duties are in nearly all cases provided for elsewhere in the code. It does not legislate comprehensively upon the subjects referred to in its title, but seems to be rather of the nature of an index to the subject-matter of offices.
Judgment affirmed.